Case: 21-1922   Document: 28     Page: 1    Filed: 12/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JOHN MARK GUERTIN,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1922
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-3443-21-0139-I-1.
                 ______________________

                Decided: December 9, 2021
                 ______________________

    JOHN MARK GUERTIN, Indianapolis, IN, pro se.

     CALVIN M. MORROW, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

   Before DYK, CLEVENGER, and TARANTO, Circuit Judges.
Case: 21-1922    Document: 28      Page: 2    Filed: 12/09/2021




 2                                           GUERTIN   v. MSPB



 PER CURIAM.
      John Mark Guertin petitions for review of the final de-
 cision of the Merit Systems Protection Board (“Board”),
 which dismissed his appeal for lack of jurisdiction. Guertin
 v. Dep’t of Veterans Affairs, Docket No. CH-3443-21-0139-
 I-1 (May 11, 2021); see also Supplemental Appendix
 (“SAppx”) 1–16. For the reasons set forth below, we affirm
 the Board’s final decision.
                               I
     Mr. Guertin has worked as a Purchasing Agent for the
 Department of Veterans Affairs (“VA”) in Indianapolis, In-
 diana since July 2003. By 2010, he was classified as a Pur-
 chasing Agent, GS-1105-06, Step 8. In 2011, three fellow
 employees, also classified as Purchasing Agent, GS-1105-
 06, thought their position deserved a higher grade level.
 They requested review of the classification of their position
 by the Office of Personnel Management (“OPM”). After ex-
 amination of the duties performed by the requesters and
 consideration of other factors, OPM determined that a
 downgrade, not an upgrade, of the position was warranted.
 In a 2011 Classification Decision, OPM reclassified the
 Purchasing Agent position as GS-1105-05.
     In November of 2011, the VA responded to OPM’s ac-
 tion by downgrading Mr. Guertin’s position from GS-1105-
 06 to GS-1105-05.       However, pursuant to 5 U.S.C.
 §§ 5362(b) and 5363(a)(1), the remarks section of the
 Standard Form (“SF”) 50 Notification of Personnel Action
 relating to this change stated that Mr. Guertin was “enti-
 tled to retain” his GS-06 grade and pay for a period of two
 years, until November 6, 2013. However, after those two
 years, Mr. Guertin’s pay was not reduced even though his
 grade was, and this remained the case for four years during
 which he received a total of nearly $10,000.00 in additional
 funds. SAppx003. The VA initially sought to recover the
 overpayment, but ultimately waived repayment.
Case: 21-1922        Document: 28   Page: 3    Filed: 12/09/2021




 GUERTIN   v. MSPB                                            3



      After a reorganization at the VA in 2019, the agency
 changed the position description for its Purchasing Agent
 position. The changed description warranted an upgrade
 to classification as GS-1105-07. Mr. Guertin’s position was
 then upgraded to GS-1105-07, Step 5. Mr. Guertin unsuc-
 cessfully objected to the VA, asserting that he should have
 been placed at the GS-07, Step 6 or Step 7 level. Mr. Guer-
 tin then filed his appeal to the Board.
                               II
     Before the Administrative Judge assigned to his ap-
 peal, 1 Mr. Guertin argued that the VA erred in upgrading
 him in 2019 from the position he held following the 2011
 Classification Decision. Instead, he argued that the 2011
 Classification Decision should be “declared null and void,”
 and his pay should be calculated as if the 2011 Classifica-
 tion “did not exist.” SAppx 4. According to Mr. Guertin, he
 should have been promoted from the pay he had errone-
 ously been receiving at the GS1105-06 classification. The
 VA moved to dismiss Mr. Guertin’s appeal on jurisdictional
 grounds, because precedent holds that the Board lacks ju-
 risdiction over cases concerning the proper classification of
 a position. See Saunders v. Merit Sys. Prot. Bd., 757 F.2d
 1288, 1290 (Fed. Cir. 1985) (dismissing case “concerning
 the proper classification of a position” because “[t]he juris-
 diction of the [B]oard is limited to those matters specifically
 delineated by Congress or granted to it by way of regula-
 tory authority exercised by the OPM”); Mallory v. Merit
 Sys. Prot. Bd., No. 95-3165, 1995 WL 360707, at *2 (Fed.
 Cir. 1995) (stating that “[i]t is well settled that the Board’s
 jurisdiction is narrowly prescribed by statute and regula-
 tion” and that “[w]e have previously held that the Board
 has not been granted appellate jurisdiction over cases


     1   The Administrative Judge’s decision in this case
 became the decision of the Board when Mr. Guertin did not
 appeal the Administrative Judge’s decision to the Board.
Case: 21-1922    Document: 28      Page: 4    Filed: 12/09/2021




 4                                           GUERTIN   v. MSPB



 concerning the proper classification of a position, either by
 statute or regulation”).
      As the decision of the Board explained, the Classifica-
 tion Act of 1949 provides that civilian job positions would
 be “grouped and identified by classes and grades” based on
 duties, responsibilities, and qualification requirements. 5
 U.S.C. § 5101(2). Under the Classification Act, OPM is
 charged with preparing and maintaining “standards for
 placing positions in their proper classes and grades.” See 5
 U.S.C. §§ 5105(a)–(b), 5106(a)–(b). Executive agencies im-
 plement the standards, placing positions in the appropriate
 class and grade. 5 U.S.C. §5107. Appeals to classification
 decisions must be made to OPM, and “[a]n appellate deci-
 sion made by [OPM] is final unless reconsidered by [OPM].”
 See 5 C.F.R. § 511.612; see also 5 C.F.R. § 511.603 (provid-
 ing the circumstances in which an employee has a right to
 appeal and to whom). Given the relevant statutes, regula-
 tions, and the holding in Saunders, the Board held that the
 Board lacked jurisdiction over Mr. Guertin’s appeal be-
 cause it turned on his view that the 2011 Classification De-
 cision by OPM was unlawful. See SAppx 6–7.
     In addition, the Board rejected Mr. Guertin’s attempt
 to establish Board jurisdiction over his appeal under two
 regulatory provisions. The first, 5 C.F.R. § 531.215(e),
 which deals with the setting of pay when a demotion is de-
 termined to be erroneous and is canceled, was inapplicable
 here. Mr. Guertin’s promotion in 2019 was not a finding
 that the 2011 Classification Decision was erroneous, but
 instead was the result of the agency’s decision to change
 the position description of Mr. Guertin’s position. SAppx
 7–8. The second regulation cited, 5 C.F.R. § 511.703, which
 relates to the retroactive effective date for pay and grade
 when an employee is wrongly demoted, is also inapplicable
 here because Mr. Guertin has not shown that he was
 wrongly demoted. SAppx 8. Finally, the Board held that
 jurisdiction over Mr. Guertin’s appeal could not be sus-
 tained on a constructive-demotion theory arising from the
Case: 21-1922        Document: 28    Page: 5   Filed: 12/09/2021




 GUERTIN   v. MSPB                                           5



 Board’s decision in Marcheggiani v. Dep’t of Defense, 90
 M.S.P.R. 212, 217 (2001). That case involved an exception
 to the rule that the Board lacks jurisdiction over classifica-
 tion decisions when four factors are met. The first factor,
 reassignment without loss of grade or pay, is not met here
 because Mr. Guertin’s position was reclassified as a result
 of the 2011 Classification Decision—he was not reassigned
 without loss of grade or pay. SAppx 8–9. Because Mr.
 Guertin failed to sustain jurisdiction over his appeal, the
 Board dismissed his appeal. SAppx 9. Mr. Guertin timely
 petitioned for review in this court. The Board appears in
 response, defending the Board’s jurisdictional decision.
                               III
     We have jurisdiction over Mr. Guertin’s petition for re-
 view under 28 U.S.C. § 1295(a)(9), 5 U.S.C. § 7703(b)(1).
 We must affirm the Board’s final decision unless we deter-
 mine that it is arbitrary, capricious, or otherwise not in ac-
 cordance with the law, obtained without procedures
 required by law, rule, or regulation having been followed,
 or unsupported by substantial evidence. 5 U.S.C. § 7703(c).
 The Board’s decision that it lacks jurisdiction raises a ques-
 tion of law, subject to de novo review. Forest v. Merit Sys.
 Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).
                               IV
     In his briefs to this court, Mr. Guertin argues at length
 as to why he thinks the 2011 Classification Decision by
 OPM was incorrect. As the Board stated in its final deci-
 sion, and as it repeats here, the relevant statutes and reg-
 ulations and our binding case law authority deprive the
 Board of jurisdiction to review challenges to OPM classifi-
 cation decisions. Mr. Guertin does attempt to style his case
 as one of “wrongful demotion,” but the asserted wrongful
 grounds have to do with his view that the 2011 Classifica-
 tion Decision should be found unlawful. Mr. Guertin does
 not challenge the Board’s grounds for rejecting the argu-
 ments he made below, based on the two regulations, as
Case: 21-1922    Document: 28      Page: 6   Filed: 12/09/2021




 6                                           GUERTIN   v. MSPB



 discussed above, nor does he address the grounds on which
 the Board found this case does not qualify as a constructive
 demotion under the Marcheggiani precedent.
     Because Mr. Guertin has pointed to no error in the
 Board’s final decision, and we independently see no error
 therein, we affirm the final decision of the Board.
                        AFFIRMED
                           COSTS
 No costs.